PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,235,722
Issue Date: 2022 Feb 1
Application No. 16/597,004
Filing or 371(c) Date: 9 Oct 2019
Attorney Docket No. 94377-978 08TMCT106102PA 
:
:
:
:	DECISION ON PETITION
:
:
:

This is in response to patentee’s “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d)” filed February 15, 2022.

Patentee requests Recalculation of the Patent Term Adjustment under 35 U.S.C. 154(b) on the sole basis that the USPTO failed to recognize that an Information Disclosure Statement (IDS) was accompanied by a safe harbor statement under 37 CFR 1.704(d).
 
The Office has manually reviewed the request for reconsideration of patent term adjustment (PTA) filed under the interim procedure and recalculated the PTA to be one hundred seventy-four  (174) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  174 + 0  + 0 – 0 – 0 = 174 days.

A Request for Recalculation of Patent Term Adjustment under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.704(b). A Recalculation of PTA under this interim procedure is NOT the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and (b)(4). 

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation NOT related to the safe harbor statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2).  

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction.  The Office will issue a certificate of correction indicating the revised patent term adjustment of one hundred seventy-four (174) days.  

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:	Adjusted PTA calculation
Draft Certificate of Correction